DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 30 October 2020 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: none 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-18
Response to Arguments
Applicant presents remarks about the finality of the 30 April 2020 Office action. Examiner notes that per petition decision mailed 25 January 2021, the Final Rejection mailed 30 April 2020 has been changed to non-final and Applicant's response filed 30 October 2020 is hereby being considered as Applicant's response to the now non-final action dated 30 April 2020.
Applicant argues, "The Examiner admits that Lagadec fails to teach the claimed features of prompting a customer to provide information by which a unique customer identification code (UCIC) can be identified" and that the Office action dated 30 April 2020 cites Brown as teaching this feature. However, Applicant's characterization of the grounds of rejection presented in the Office action dated 30 April 2020 is incorrect as the Office action does not rely solely on Brown as teaching the entirety of "prompting a customer to provide information by which a unique customer identification code (UCIC) can be identified", but rather relies upon the combination of Lagadec in view of Brown. As stated in the previous Office action: Lagadec teaches identifying a customer via a "request sent by the consumer [which] includes identification data of the consumer" in Col. 2, Ll. 11-12 and Col. 3, Line 56 - Col. 4, Line 19. It is the feature of "prompting the customer to provide information" that is not made explicit in the manner in which it is made by Brown. Applicant appears to be mistaken about the grounds of rejection as applied, so Examiner has clarified.
during on-hold period". However, this argument is moot as Lagadec is not relied upon to teach this feature of the claimed invention as Applicant acknowledges in the following paragraph. Applicant refers to the portion of the grounds of rejection that relied upon Lee to teach this portion, but this appears to refer to an earlier Office action as the previous Office action (30 April 2020) relies instead upon Brown to teach this feature. As such, this argument is moot in view of the previously presented grounds of rejection.
Applicant refers to the grounds of rejection involving Brown and argues, "That is, there is no discussion in Brown of prompting user to enter information that is used to identify a UCIC of the customer during an on-hold period". Applicant appears to be misreading the grounds of rejection as the claim limitation of "prompting the customer to provide information, via the customer interface, by which a unique customer identification code (UCIC) of the customer can be identified during a period during which the customer is on hold" is not rejected by either Lagadec or Brown in isolation, but rather is clearly demarcated with portions taught by Lagadec and portions taught by Lagadec in view of Brown with the later portion being presented in prose format at the end of the grounds of rejection. The portions of the grounds of rejection with the claim language struck through are handled in the prose as the end of the claim language citations to the primary reference. Lagadec teaches identifying a customer via a "request sent by the consumer [which] includes identification data of the consumer" in Col. 2, Ll. 11-12 and Col. 3, Line 56 - Col. 4, Line 19 while Brown teaches prompting a user for identifying information in at least 0060-0061 in order to retrieve a user profile while on hold in order to provide the user with personalized services while on hold in at least 0082-0089. Lagadec and Brown both contain methods of user input for identification purposes and one of ordinary skill in the art would have readily swapped one method for the other. It is the combination of references that read on this particular claim limitation and attacked on each individual reference as not teaching the whole limitation are piece-meal in nature. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
multiple anonymous codings" and that Lagadec contains "no disclosure in the cited passage of key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information associated with the UCIC of the customer". However, as the grounds of rejection clearly indicates that Lagadec does not appear to teach the limitations in question, but rather relies upon Demello, these arguments are moot. The grounds of rejection as presented in the previous Office action dated 30 April 2020 stated: 
Lagadec does not appear to make explicit, "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile". However, Demello teaches a system of linking a user profile with a second anonymous identifier on a secondary system in at least Figures 3 through 5 and 0027-0029, 0032-0034, and 0104-0106. Lagadec does not appear to make explicit, "wherein the ADIC is associated with one or more key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information of the customer and associated with the UCIC; retrieving one or more targeted offers matched to the customer as a function of the KLIs in the anonymized customer profile;". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
It is clear from the previously presented grounds of rejection that Demello teaches the features of the limitations: "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile, wherein the ADIC is associated with one or more key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information of the customer and associated with the UCIC; retrieving one or more targeted offers matched to the customer as a function of the KLIs in the anonymized customer profile;". Applicant has not addressed the Demello reference relied upon except to make a conclusory statement: "The claimed features are not taught or suggested by Lagadec, Demello, and/or Brown, whether considered alone or in combination". As such, the grounds of rejection presented in the previous Office action is maintained.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lagadec (Pub. #: US 7,590,547 B2) in view of Demello et al. (Pub. #: US 2001/0036224 A1) in view of Brown (Pub. #: US 2003/0108162 A1).
	Claims 1 and 10:
	These claims comprise two embodiments: method and a system. Lagadec teaches a system in at least Figure 1 for performing the following:
	A method for presenting targeted content to a customer of a financial institution through a voice response unit (VRU), the method comprising: receiving a call from a customer, via a customer interface, at a VRU; and via a processor:
	(Lagadec: Col. 6, Ll. 40-50)

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)


and verbally informing the customer through the VRU that the one or more retrieved targeted offers is available to the customer.
	(Lagadec: Col. 2, Ll. 5-20 and Col. 6, Ll. 38-67)
	Lagadec teaches identifying a customer via a "request sent by the consumer [which] includes identification data of the consumer" in Col. 2, Ll. 11-12 and Col. 3, Line 56 - Col. 4, Line 19. Lagadec does not appear to specify that the customer input is received "during a period during which the customer is on hold" and does not appear to make explicit that the user is prompted for the identifying information received while on hold". However, Brown teaches prompting a user for identifying information in at least 0060-0061 in order to retrieve a user profile while on hold in order to provide the user with personalized services while on hold in at least 0082-0089. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of receiving information from a user during an on-hold period for the purposes of presenting subsequent information as taught by Brown. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself: 
	Lagadec does not appear to make explicit, "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile". However, Demello teaches a system of linking a user profile with a second anonymous identifier on a secondary system in at least Figures 3 through 5 and 0027-0029, 0032-0034, and 0104-0106. Lagadec does not appear to make explicit, "wherein the ADIC is associated with one or more key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information of the customer and associated with the UCIC; retrieving one or more targeted offers matched to the customer as a function of the KLIs in the anonymized customer profile;". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 2:
presenting offer details verbally to the customer via the VRU 
	(Lagadec: col 6, 40-50)
Claim 3:
receiving customer input related to at least one other selected mode ofdelivery of the offer details 
	(Lagadec: col 6, 50-67)
Claim 4:

	(Lagadec:  col 6, 50-67)
Claim 5:
receiving customer input related to at least one selected mode of delivery of details of the one or more targeted offers 
	(Lagadec: col 2, 5-30)
Claim 6:
the at least one selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Lagadec: col 6, 50-67)
Claim 7:
wherein retrieving the anonymized customer profile comprises: identifying a unique customer identification code (UCIC) associated with the customer and assigned by the financial institution 
	(Legadoc: col 2, 5-30) 
and identifying the anonymized customer profile associated with the identified UCIC 	(Legadoc: col 2, 5-30)
Claim 8:
wherein identifying the one or more targeted offers comprises: identifying an advertisement identification code (ADIC) associated with the anonymized customer profile and representing the KLIs therein 
	(Legadoc: col 2, 5-45) 
and identifying one or more targeted offers associated with the ADIC 
	(Legadoc: col 2, 5-45)
Claim 9:

	(Legadoc: col 2, 5-45)
Claim 11:
presenting offer details verbally to the customer via the VRU 
	(Legadoc: col 6, 40-50)
Claim 12:
receiving customer input related to at least one other selected mode of delivery of the offer details 
	(Legadoc: col 6, 50-67)
Claim 13:
least one other selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Legadoc: col 6, 50-67)
Claim 14:
receiving customer input related to at least one selected mode of delivery of details of the one or more targeted offers 
	(Legadoc: col 6, 50-67)
Claim 15:
wherein the at least one selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Legadoc: col 6, 50-67)
Claim 16:
wherein the instructions for retrieving the anonymized customer profile comprise instructions for: identifying a unique customer identification code (UCIC) associated with the customer and assigned by the financial institution 
Legadoc: col 2, 5-30)
and identifying the anonymized customer profile associated with the identified UCIC 	(Legadoc: col 2, 5-30)
Claim 17:
wherein the instructions for identifying the one or more targeted offers include instructions for: identifying an advertisement identification code (ADIC) associated with the anonymized customer profile and representing the KLIs therein 
	(Legadoc: col 2, 5-40) 
and identifying one or more targeted offers associated with the ADIC 
	(Legadoc: col 2, 5-40)
Claim 18:
wherein the KLIs describe customer attributes that are determined from the customer's financial transaction history stored at the financial institution 
	(Legadoc: col 2, 5-30)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamilton, II et al. (US 2005/0152531 A1) and Florkey et al. (US 2007/0047711 A1) are both pertinent to prompting a user for input during a on-hold period on a phone call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688